Name: Council Regulation (Euratom, ECSC, EEC) No 3875/87 of 18 December 1987 adapting the representation and special-duty allowance for the President and Members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: organisation of the legal system;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31987R3875Council Regulation (Euratom, ECSC, EEC) No 3875/87 of 18 December 1987 adapting the representation and special-duty allowance for the President and Members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 363 , 23/12/1987 P. 0066 - 0066*****COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3875/87 of 18 December 1987 adapting the representation and special-duty allowance for the President and Members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 422/67/EEC - No 5/67/Euratom of 25 July 1987 determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Regulation (EEC, Euratom, ECSC) No 4068/86 (2), and in particular Article 4 (4) thereof, Whereas the representation and special-duty allowances provided for under Article 4 (2) and (3) of Regulation No 422/67/EEC - No 5/67/Euratom should be increased, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1987: (a) the amounts listed in Article 4 (2) of Regulation No 422/67/EEC - No 5/67/Euratom shall be as follows: - President: Bfrs 48 180, - Vice-President: Bfrs 30 960, - Other Members: Bfrs 20 645; (b) the amounts listed in the first subparagraph of Article 4 (3) of Regulation No 422/67/EEC - No 5/67/Euratom shall be as follows: - President: Bfrs 48 180, - Judge or Advocate-General: Bfrs 20 645, - Registrar: Bfrs 18 830; (c) the amount listed in the second subparagraph of Article 4 (3) of Regulation No 422/67/EEC - No 5/67/Euratom shall be replaced by Bfrs 27 540. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Council The President N. WILJELM (1) OJ No 187, 8. 8. 1967, p. 1. (2) OJ No L 371, 31. 12. 1986, p. 14.